DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to communication filed on 04/30/2021.
Claims 1 – 20 are currently pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/06/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 – 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 20 of U.S. Patent No. 11,010,376 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because subject matters claimed in the instant application can also be found in patent ‘376.
In claim 1 of instant application, Applicant claims a method comprising: “generating, by a query parsing system, a plurality of candidate parses of a search query, each of the plurality of candidate parses including a candidate what portion and a candidate where portion determined from the search query, the candidate what portion representing a point-of-interest, and the candidate where portion representing a location to search for the point-of-interest, at least some candidate parses included in the plurality of candidate parses including a null value for one of the candidate what portion or the candidate where portion; generating, by the query parsing system, a score for each candidate parse in the plurality of candidate parses based on whether one or more of a plurality of predefined parsing features are found in the respective candidate parse; and
selecting, by the query parsing system from the plurality of candidate parses based on the scores for the plurality of candidate parses, the candidate what portion and the candidate where portion of a particular candidate parse included in the plurality of candidate parses as search parameters for the search query”.
Similar limitation can also be found in claim 1 of patent ‘376. Certain limitation found in claim 1 of patent ‘376 but not in claim 1 of instant application such as “accessing, by a query parsing system, user input text representing if a search query…each candidate parse in the plurality of candidate parses including a different combination of the candidate what portion and the candidate where portion”.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claim invention to broaden the claim at no additional cost in development.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Vegnaduzzo et al (U.S. 8,732,155 B2) in view of VERMA et al (U.S. 2018/0349377 A1).
♦As per claims 1, 8, 15,
Vegnaduzzo discloses a method, system comprising:
“generating, by a query parsing system, a plurality of candidate parses of a search query, each of the plurality of candidate parses including a candidate what portion and a candidate where portion determined from the search query, the candidate what portion representing a point-of-interest, and the candidate where portion representing a location to search for the point-of-interest, at least some candidate parses included in the plurality of candidate parses including a null value for one of the candidate what portion or the candidate where portion” See Fig. 40 step 700, col. 18 lines 45 — col. 19 lines 9 of Vegnaduzzo, wherein the query is parsed to determine WHAT component and/or WHERE component [“identifies a what-component and a where-component using the original query...determines whether the where component contains geographical location”].
Vegnaduzzo inherently teaches “generating, by the query parsing system, a score for each candidate parse in the plurality of candidate parses based on whether one or more of a plurality of predefined parsing features are found in the respective candidate parse”, by using different ranking methods (See col. 19 lines 24 — col. 20 lines 37, col. 22 lines 59 — 67, col. 24 lines 55 — col. 25 lines 33 of Vegnaduzzo, wherein “A second calculation component 954 uses the data entry to calculate a general quantitative score 956. The general quantitative score 956 comprises a semantic similarity score, a distance score, and a rating score.”). Also See Fig. 47 of Vegnaduzzo for ranking components.
In case the Applicant disagrees, the Examiner provides another example to show that ranking/scoring query candidates have been known in the art.
Verma, in the same field of endeavor, discloses a method, system for searching and
retrieving data for an input query including the step of:
 Receiving user query: See abstract, Fig. 2 — 3 of Verma.
Parsing the query into components: See Fig. 3 — 4 of Verma.
Generating a score for each parsed component: See Fig. 4, paragraphs 0034, 0042 — 0043 of Verma [“The NER component 201 determines scores for candidate entities derived from the user input query”].
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claim invention to apply the teaching of Verma into the invention of Vegnaduzzo since both inventions were available and the combination would provide more desirable results in searching for information.
“selecting, by the query parsing system from the plurality of candidate parses based on the scores for the plurality of candidate parses, the candidate what portion and the candidate where portion of a particular candidate parse included in the plurality of candidate parses as search parameters for the search query” See Fig. 40, col. 20 lines 38 — 48 of Vegnaduzzo, and Fig. 4, paragraphs 0042 — 0043 of Verma.
♦As per claims 2, 9, 16, 
“the generating of the score for each candidate parse included in the plurality of candidate parses is further based on a machine learning model; the machine learning model comprises a trained neural network; and the generating of the score for each candidate parse included in the plurality of candidate parses comprises submitting a distinct vector for each candidate parse in the plurality of candidate parses as input to the trained neural network that outputs the score for each candidate parse” See Fig. 47, col. 25 lines 16 — col. 26 line 15 of Vegnaduzzo (vector score), and Fig. 4, paragraphs 0042 — 0043, 0058 of Verma (neutral network, vector and score).
♦As per claims 3, 10, 17,
“accessing, by the query parsing system, user input text representative of the search query; and during a training phase of the query parsing system accessing, by the query parsing system, a distinct test vector for each of a plurality of test candidate parses of test user input text representative of a test search query, each of the plurality of test candidate parses including a test candidate what portion and a test candidate where portion determined from the test user input text, each distinct test vector including a plurality of values, each value determined based on whether a different one of the plurality of predefined parsing features is found in the respective test candidate parse; accessing, by the query parsing system, an identification of a correct test candidate parse of the test user input text; and training, by the query parsing system, a computer scoring model based on the distinct test vector for each of the plurality of test candidate parses and the identification of the correct test candidate parse” See Fig. 5 — 6, 30, 39, 45 and associated texts of Vegnaduzzo, wherein the data are trained.
♦As per claims 4, 11, 
“searching, by a search engine within a points-of-interest data store, the selected candidate what portion and the selected candidate where portion of the particular candidate parse” See Fig. 40 — 41 of Vegnaduzzo wherein the subcomponents/transformed query are output to search engine.
♦As per claims 5, 12, 18,
“wherein the selecting of the candidate what portion and the candidate where portion of the particular candidate parse comprises: ranking the plurality of candidate parses based on the score for each candidate parse in the plurality of candidate parses, each score based on a distinct vector for each candidate parse, each distinct vector including a plurality of values, each value determined based on whether one or more of the plurality of predefined parsing features are found in the respective candidate parse; and selecting the candidate what portion and the candidate where portion of the particular candidate parse based on the particular candidate parse being a highest-ranked candidate parse in the plurality of candidate parses” See Fig. 47, col.24 lines 57 — 66 of Vegnaduzzo wherein the data are ranked; col. 25 lines 16 — col. 26 line 15 of Vegnaduzzo (vector score).
♦As per claims 6, 13, 19,
“wherein the selecting of the candidate what portion and the candidate where portion of the particular candidate parse as the search parameters for the search query comprises: selecting the candidate what portion and the candidate where portion of the particular candidate parse as search parameters for a first search of the search query; and wherein the method further comprises:  selecting, by the query parsing system from the plurality of candidate parses based on the scores for the plurality of candidate parses, the candidate what portion and the candidate where portion of an additional particular candidate parse included in the plurality of candidate parses as search parameters for a second search of the search query” See Fig. 40 — 41 and associated texts of Vegnaduzzo wherein the query can include additional/transformed query in addition to the WHAT and WHERE components.
♦As per claims 7, 14, 20,
“searching, by a search engine and within a points-of-interest data store, the selected candidate what portion and the selected candidate where portion for the particular candidate parse to generate first search results; searching, by the search engine and within the points-of-interest data store, the selected candidate what portion and the selected candidate where portion for the additional particular candidate parse to generate second search results; merging the first search results and the second search results to generate merged search results; and providing the merged search results for presentation in a user interface” See col. 12 lines 14 — 23, col. 24 lines 37 - 44 of Vegnaduzzo wherein the results are merged [“the search results that are extracted are based on the combined information in the search box 274, location identifier 276, and date identifier 278].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAM LINH T NGUYEN whose telephone number is (571)272-4024. The examiner can normally be reached M-F: 7:00 - 3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571-272-4080. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CAM LINH T NGUYEN/Primary Examiner, Art Unit 2161